DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 06/20/2022.
Claims 1-20 remain pending in the application with claims 10-20 are withdrawn from consideration in light of the Applicant’s election of claims 1-9 for examination.

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-9, in the reply filed on 06/20/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (CN102520744 with provided machine English translation).
Addressing claim 1, Yan discloses a self-regulated power system (fig. 1) for supplying electrical power to an IT system (the limitation is drawn to the intended use of the self-regulated power system that does not structurally differentiate the claimed system from that of the prior art, please see MPEP 2111.02; in instant situation, the power system of Yan is structurally capable of generating electrical power and supplying said electrical power to any system, including the claimed IT system; additionally, the electrical power generated by Yan’s system is supplied to the micro-converter 200 as well as the thermoelectric refrigerator 600 that qualify as the claimed IT system because neither the claim or the specification defines what constitutes an IT system that would differentiate the claimed IT system from that of the prior art), comprising:
	a photovoltaic (PV) system 100;
	a power converter 200;
	a main switch 500 interposed between the PV system and the power converter (fig. 1 shows the switch 500 is interposed between the PV system and the power converter 200 via the MCU 400 and temperature sensor 300);
	a cooling system (thermoelectric refrigerator 600) for cooling IT system (the limitation “for cooling IT system” is drawn to the intended use of the cooling system that does not structurally differentiate the claimed cooling system from that of the prior art; in instant situation, the thermoelectric refrigerator cools the power converter [0010], which means the thermoelectric refrigerator is structurally capable of cooling IT system); and,
	a controller 400 receiving temperature readings from the temperature sensor 300 (fig. 2, [0011]) and activating the main switch to connect the PV system to the power converter to deliver solar power to the cooling system when the temperature reading is above a preset threshold (paragraph [0011] discloses when the temperature reading generated by the temperature sensor exceeds a threshold, the control switch 500 is closed or activated, which delivers power to the cooling system for cooling the power converter, which meets the limitation of current claim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0104648) in view of Huang (US 2017/0299237) and Mogi (JP 2011200097 with provided machine English translation).  It is noted that the paragraph number associated with the Mogi reference cited in the rejection is made according to the paragraph number shown in the translation document.
 Addressing claim 1, Kim discloses a self-regulated power system for supplying electrical power to an IT system (fig. 1), comprising:
	a temperature sensor [0062];
	a cooling system (thermoelectric device 310) for cooling IT equipment (server 10); and,
	a controller [0062-0063] receiving temperature readings from the temperature sensor [0062-0063] and activating the cooling system (TE device 310) when the temperature reading is above a preset threshold (Kim discloses the controller activates the cooling system 310 in order to cool the servers based on the signal from the temperature sensor [0062-0063]; therefore, Kim implicitly discloses that the controller is configured to activate the cooling system when the temperature reading is above a preset threshold in order to cool the servers within the enclosure).

Kim is silent the system comprises a photovoltaic (PV) system, a power converter, a main switch interposed between the PV system and the power converter and the controller activates the main switch to connect the PV system to the power converter to deliver solar power to the cooling system when the temperature reading is above a preset threshold.

Huang discloses a solar powered cooling system for an enclosure comprising a PV system 10, a cooling system (thermoelectric module 30, fig. 1), a temperature sensor 51 and a controller 50 receiving temperature readings [0034] and activating the cooling system by delivering solar power to the cooling system when the temperature reading is above a preset threshold [0034].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Kim with the PV system, and the controller for receiving the temperature reading from the temperature sensor and activating the thermoelectric cooler according to the temperature readings of the temperature sensor disclosed by Huang in order to power the cooling system via solar energy that is clean and environmentally friendly (Huang, [0006]).
Mogi discloses a photovoltaic system comprising a controller 3, a photovoltaic system 12, a power converter 16a and a main switch 17a interposed between the PV system and the power converter 16a (fig. 2).  Mogi further discloses the controller controls the transfer of electrical power from the PV system to the intended load via opening or closing the switch 17a [0073-0075].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Kim in view of Huang with the power converter and the switch interposed between the PV system and the power converter as disclosed by Mogi in order to easily control the supply of electrical power from the PV system to the cooling system via opening or closing the switch (Mogi, [0073-0075]).  In the modified system of Kim in view of Huang and Mogi, the controller receiving temperature readings from the temperature sensor (as disclosed by Kim and Huang) and activating the main switch to connect the PV system to the power converter (as disclosed by Mogi) to deliver solar power to the cooling system when the temperature reading is above a preset threshold (as disclosed by Kim and Huang).

Addressing claim 2, Kim discloses in fig. 2 the cooling system comprises a plurality of thermoelectric coolers 300.

Addressing claim 3, Kim discloses in fig. 2 the TECs 310 is interposed between a respective processor (server 10) and a cooling device (fan 200).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0104648) in view of Huang (US 2017/0299237) and Mogi (JP 2011200097 with provided machine English translation) as applied to claims 1-3 above, and further in view of Rangarajan et al. (US 2015/0185741).
Addressing claim 4, Kim, Huang and Mogi are silent regarding a supply switch interposed between the power converter and the cooling system and activated by the controller.

Rangarajan discloses a cooling system comprising a supply switch 144 interposed between the power source 121 and the TEC 122 and is controlled by the controller (fig. 1b).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Kim in view of Huang and Mogi with the supply switch interposed between the TEC and the power converter similarly to the way in which the supply switch is interposed between the TEC and the power source disclosed by Rangarajan in order to individually active the TECs by the controller (Rangarajan, fig. 1b, [0025-0028]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0104648) in view of Huang (US 2017/0299237), Mogi (JP 2011200097 with provided machine English translation) and Rangarajan et al. (US 2015/0185741) as applied to claim 4 above, and further in view of Broadbent et al. (US 2018/0116070).
Addressing claim 5, Kim discloses a computer server 10.

Kim, Huang, Mogi and Rangarajan are silent regarding a secondary switch interposed between the power converter and the computer server and the secondary switch activated by the controller.

Broadbent discloses computer servers being powered by electrical power from utility grid 410 or renewable energy 412 (fig. 4), such as photovoltaic system [0021].  Fig. 4 also discloses automatic transfer switch 420, which corresponds to the claimed secondary switch, interposed between the converter 414 and the computer server (rack 460).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Kim in view of Hoang, Mogi and Rangarajan with the secondary switch interposed between the power converter and the computer server as disclosed by Broadbent in order selectively supplying electric power to the server via the photovoltaic system or electrical grid.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0104648) in view of Huang (US 2017/0299237), Mogi (JP 2011200097 with provided machine English translation), Rangarajan et al. (US 2015/0185741) and Broadbent et al. (US 2018/0116070) as applied to claim 5 above, and further in view of Paddock et al. (CN103178598 with provided machine English translation).
Addressing claim 6, Kim, Huang, Mogi, Rangarajan and Broadbent are silent regarding a load controller transmitting to the controller a signal indicative of the computing load of the computer server.

Paddock discloses a power supply system comprising a load controller 402 transmitting to the controller 202 a signal indicative of the putting load of the compute server [0040].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Kim with the load controller connected to the controller in the manner disclosed by Paddock in order to adjust the power output to the computer server (Paddock, [0040]).

Addressing claim 6, both Kim and Huang disclose the temperature sensors are used to conduct cooling operation; therefore, the temperature sensor of the system of Kim in view of Huang forms an integral part of the cooling system as claimed.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        07/21/2022